                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS



STEVEN N. KENDALL,

                    Plaintiff,

             v.                            Civil Action No. 18-10141-PBS

BUREAU OF PRISONS;                         JURY TRIAL DEMANDED

STEPHEN SPAULDING, Warden at FMC
Devens;

SCOTT MURRAY, M.D., General Practitioner
at FMC Devens;

BERHAN YEH, M.D., Medical Officer and
Clinical Director at FMC Devens;

PHILLIP KAPATOS, Physical Therapist at
FMC Devens;

PAUL ANDERSON, Chief Physical Therapist
at FMC Devens;

SUSAN COUCH, Nurse at FMC Devens;

A. FLETE, Correctional Officer at FMC
Devens;

DAVID TAYLOR, Special Investigative
Agent at FMC Devens; and,

WILLIAM TIDWELL, Correctional Counselor
at FMC Devens;


                    Defendants.


                   NOTICE OF DISMISSAL WITHOUT PREJUDICE
        Pursuant to Federal Rule of Civil Procedure 41, Plaintiff Steven N. Kendall hereby
voluntarily dismisses without prejudice all claims alleged by it in this action against the
following defendants: Mr. Cook, Mr. Deveney, Ms. Fandryer, Mrs. Gower, Ms. Poitros and Ms.
Shilling.



 Dated: October 26, 2018                        Respectfully submitted,

                                                STEVEN N. KENDALL

                                                By his attorneys,


                                                /s/ Susan M. Finegan
                                                Susan M. Finegan, BBO # 559156
                                                Matthew C. Hurley, BBO # 643638
                                                Julia M. Ong, BBO # 685014
                                                Daniel B. Weinger, BBO # 681770
                                                MINTZ, LEVIN, COHN, FERRIS,
                                                  GLOVSKY AND POPEO, P.C.
                                                One Financial Center
                                                Boston, Massachusetts 02111
                                                Telephone: (617) 542-6000
                                                Facsimile: (617) 542-2241
                                                SMFinegan@mintz.com
                                                MCHurley@mintz.com
                                                JMOng@mintz.com
                                                DBWeinger@mintz.com



                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants, if any, on October
26, 2018.
                                                /s/ Susan M. Finegan




82251890v.1

                                               2 of 2
